Citation Nr: 1608556	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity involving the sciatic nerve as secondary to service-connected degenerative disc disease of the lumbar spine with strain.    

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with strain.  

3.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disability (TDIU) prior to March 7, 2014.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1994 through November 1995, and from November 1995 to September 1998.  A December 1979 administrative decision found that a period of service from September 1976 to May 1979 is considered to have been under dishonorable conditions for VA purposes.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran requested a hearing in his January 2014 VA Form 9, he withdrew this request in October 2015, as memorialized in a Report of General Information.  38 C.F.R. § 20.702(e).  

A claim for a TDIU, expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal with respect to a higher rating for degenerative disc disease of the lumbar spine with strain, the Veteran has raised the issue of a TDIU by stating that his back disability prevents him from working, and brought a formal TDIU claim.  The TDIU claim was granted in a March 2015 rating decision, effective March 7, 2014.  The claim for a higher rating for degenerative disc disease of the lumbar spine with strain has been pending since December 2010, prior to the date the TDIU claim was granted.  Therefore, under Rice, entitlement to a TDIU prior to March 7, 2014 is on appeal.  





FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has radiculopathy of the right lower extremity involving the sciatic nerve that is caused by or related to his service-connected degenerative disc disease of the lumbar spine with strain.  

2.  The Veteran's degenerative disc disease of the lumbar spine with strain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for radiculopathy of the right lower extremity involving the sciatic nerve, as secondary to service-connected degenerative disc disease of the lumbar spine with strain, have been met.  

2.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with strain have not been met.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  As the Board is granting the radiculopathy claim, any error committed with respect to either the duty to notify or the duty to assist with regards to that claim is harmless and will not be further discussed.   

A February 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

The most recent VA examination was conducted in February 2015.  The record does not reflect that the examination was inadequate for purposes of evaluating the severity of the Veteran's lumbar spine disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or took a medical history, and performed an appropriate examination.  The examination report provided the information necessary to evaluate his disability under the applicable rating criteria.

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Radiculopathy

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A VA examination as to the Veteran's thoracolumbar spine was conducted in October 2011.  This examiner found a normal sensory exam, and stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Later in the examination, the examiner noted that the Veteran described pain that sounded to be of a neurogenic origin and not from peripheral neuropathy, citing the normal neurologic examination that day, and also asserted that peripheral neuropathy from diabetes would not wax and wane.  The examiner noted that the Veteran was to have an MRI of his lumbar spine, but that no results were available.  

A private October 2011 MRI that was not considered by the October 2011 VA examiner resulted in an impression of left paracentral disc protrusion at L4-L5 with mild to moderate central canal stenosis and marked narrowing of the left lateral recess with probable compression at the descending left L5 nerve root.  

A private August 2012 treatment note indicates that the Veteran reported back and bilateral lower extremity complaints, right worse than left.  He pointed to the right side of the low back at about the L4-L5 as the site of discomfort, and asserted that it radiates down the posterolateral thighs on the right to the calf, and on the left not below the knee.  Objective findings indicated diminished sensation on the right in the L5 distribution, and did not discuss any potential diminished sensation on the left side.  The treatment note referenced the Veteran's private MRI, and provided an impression of lumbar degenerative disk disease of the L4-L5 with mechanical back pain and lumbar radiculopathy.  

A July 2012 SSA examination indicated the Veteran had some evidence of possible old right lumbar radiculopathy, but also prominent overlying evidence suggestive of symptom magnification.  Nonetheless, the examination contained a diagnosis of complaints of low back pain with leg radiation and degenerative changes.  

A December 2013 SSA examination indicated that the Veteran complained of decreased sensation in a right L5 distribution, and that his right calf circumference is suggestive of a mild old right lumbar radiculopathy.  However, the examiner stated that there is no evidence of acute ongoing active radiculopathy.  

Another VA examination was conducted in February 2015.  The Veteran complained of numbness from the lower right side of his back down to the back of his knee.  The examiner found that the Veteran did have radiculopathy, and specified moderate intermittent pain in the right lower extremity, and moderate numbness in the right lower extremity.  The examiner stated that the left sciatic nerve, also expressed as involvement of the L4/L5/S1/S2/S3 nerve roots, was involved in this radiculopathy, and indicated that the severity of the right leg radiculopathy was mild.  

The Board recognizes that there is conflicting medical evidence as to whether the Veteran suffers from right lower extremity radiculopathy.  However, the most recent VA examination states that the Veteran does have radiculopathy of the right lower extremity.  Moreover, objective clinical findings on examination in August 2012 indicated diminished sensation on the right in the L5 distribution when the impressions included lumbar degenerative disc disease and radiculopathy.  Possible old right lumbar radiculopathy was noted on a July 2012 SSA examination, and the Veteran's right calf circumference was noted as suggestive of right lumbar radiculopathy on a December 2013 SSA examination.  Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that the Veteran has radiculopathy of the right lower extremity that is caused by or otherwise related to his service-connected degenerative disc disease of the lumbar spine with strain.
 
Rating  Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2015).  

Degenerative Disc Disease of the Lumbar Spine

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records and lay statements with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The October 2011 VA examination indicated that the Veteran did not have flare-ups of his spine.  The range of motion was recorded as 80 degrees forward flexion with pain from 5 degrees, 20 degrees of extension with painful motion throughout, right lateral flexion to 20 degrees with painful motion throughout, left lateral flexion to 25 degrees with painful motion throughout, right lateral rotation to 10 degrees with painful motion throughout, and left lateral rotation to 10 degrees with painful motion throughout.  After repetition, the Veteran's forward flexion was recorded as 80 degrees, his extension was 10 degrees, right lateral flexion was 20 degrees, left lateral flexion was 25 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 10 degrees.  The examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS), and that the Veteran's back condition impacted his ability to work in that he is on profile from his job as a police officer and restricted to desk duty.  

The Veteran filed a claim for disability with the SSA in August 2013 due to lower back lumbar spine, disc protrusion, and numbness, and alleged an inability to function as of August 14, 2013.  This claim was initially denied in July 2012, and was reconsidered in October 2012.  A disability determination explanation stated that the Veteran may be somewhat limited by low back pain but that the impact of these symptoms do not wholly compromise the Veteran's ability to function independently, appropriately and effectively on a sustained basis.  However, when assessing the Veteran's ability to perform past relevant work, it was stated that he cannot do past work as generally performed in the national economy because he is incapable of sustaining a 40-hour workweek.   The determination was made that the Veteran was disabled with an established onset date of August 14, 2013.  

A July 2012 examination in connection with the Veteran's SSA claim contained range of motion readings for his lumbar spine of 20 degrees flexion and 0 degrees of extension.  However, the examiner also stated that a discrepancy between lumbar range of motion and straight leg raising was highly suggestive of symptom magnification.  

A December 2013 examination in connection with the Veteran's SSA claim contained a range of motion evaluation chart.  Although the chart was labeled December 2014, as the other materials accompanying the chart are dated in December 2013, and the chart appears to have been faxed in January 2014, the Board finds that it is most likely the year on the chart was mislabeled, and it refers to a December 2013 examination.  This chart showed flexion of 40 degrees and extension of 10 degrees, as well as light and right lateral flexion of 10 degrees each.  

The Veteran's September 2013 VA Form 9 appeal contains a statement by the Veteran that he was given a back brace because of poor lower back strength and constant pain, as well as handicap plates for his car.  He asserted that his disability was permanent.  

A January 2014 lay statement from the Veteran asserted that in a 12-month period he experienced a different set of 4-5 days when he was unable to be mobile at all.  He described severe pain in the lower back and both legs, which makes him unable to walk and causes him to use heat and extra-strength medication.  He expressed that a requirement of 4-6 weeks of immobility is unfair, and that he believed he was deserving of a higher percentage due to his inability to maintain any type of employment for any length of time.  

A February 2015 VA examination noted that the Veteran complains of muscle spasms, numbness from the lower right side of the back down to the back of the knee, and constant pain which varies in severity.  He asserted his pain interferes with sleep, and that standing or sitting for prolonged periods of time causes pain.  He stated that he has episodes where his back gives out and it feels like his legs are not hooked to his body, and stated that he had 5 of these episodes last year.  However, the examiner noted that the Veteran did not report flare-ups that impact the function of the thoracolumbar spine.  

The Veteran's range of motion was recorded as 60 degrees flexion, with painful motion at 60 degrees; 15 degrees extension, with painful motion at 15 degrees; right lateral flexion at 20 degrees with no objective evidence of painful motion; left lateral flexion at 20 degrees with no objective evidence of painful motion; right lateral rotation at 30 degrees or greater with no objective evidence of painful motion; and left lateral rotation at 20 degrees with no objective evidence of painful motion.  After repetitive motion, forward flexion ended at 60 degrees, extension ended at 15 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 20 degrees, right lateral rotation ended at 30 degrees or greater, and left lateral rotation ended at 20 degrees.  The examiner indicated that the Veteran does have IVDS, but that the Veteran had not had any incapacitating episodes over the past 12 months.  The examiner noted that the Veteran regularly uses a brace and constantly uses a cane.  The examiner wrote that the Veteran's back condition did not impact his ability to work.  

The Veteran has not asserted, and there is no indication in the medical record, that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine.  The February 2015 examination indicates that the Veteran suffers from IVDS, but has not had incapacitating episodes over the past 12 months.  The Veteran has asserted his belief that he has had incapacitating episodes of 4-5 days in the past 12 months.  The Board also recognizes that the Veteran reported in his medical history at the February 2015 examination that he had 5 episodes in the last year where his back gave out and it felt like his legs were not hooked to his body, which might be interpreted as at odds with the examiner's finding that the Veteran does not suffer from flare-ups.  The Board notes that as there is no indication that these episodes resulted in limitation comparable to unfavorable ankylosis of the entire thoracolumbar spine, this discrepancy would not impact the rating of the Veteran's disability in this instance.  Therefore, a remand to clarify this discrepancy would not result in any benefit flowing to the Veteran, and would thus be inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

As to the issue of whether the Veteran suffers from incapacitating episodes of IVDS, the Board reiterates that an incapacitating episode for VA purposes is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  There is no indication in the Veteran's treatment records that he has been prescribed bed rest by a physician for the episodes that he has discussed.  Moreover, the Veteran has asserted he believes he has experienced 4-5 days of such incapacitating episodes in a year, which does not approach the total duration of at least 6 weeks in the last 12 months that is required for a 60 percent disability.  Therefore, even if the Veteran's self-reported periods of immobility were considered incapacitating episodes, they would not merit a higher disability rating.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's back pain and the associated difficulty with movement is contemplated by the rating schedule under 38 C.F.R. §§ 4.59 and 4.71a.  Therefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has been granted a TDIU effective March 7, 2014 by a March 2015 rating decision, and the issue of entitlement to a TDIU prior to March 7, 2014 is addressed in the remand below.  

There is no doubt to be resolved; the preponderance of the evidence is against a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with strain.  


ORDER

Entitlement to service connection for radiculopathy of the right lower extremity involving the sciatic nerve as secondary to service-connected degenerative disc disease of the lumbar spine with strain is granted.  

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with strain is denied.  


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

As to the issue of entitlement to a TDIU prior to March 7, 2014, the Board recognizes the SSA finding that the Veteran was disabled from employment as of August 14, 2013.  Such determination is not binding on VA, and VA must consider only service-connected disabilities in that regard.  The Veteran has now been service connected for radiculopathy of the right lower extremity involving the sciatic nerve, and this additional service-connected disability is for consideration by the RO in adjudicating the TDIU claim prior to appellate consideration by the Board.  Also, the effective date and disability evaluation assigned this disability may affect the Veteran's combined evaluation prior to March 7, 2014.  Although the Board recognizes that a rating assigned for the radiculopathy may not warrant a disability evaluation that would allow the Veteran to meet the schedular requirement of a 70 percent combined rating under § 4.16(a), if VA finds the Veteran is unemployable due to service-connected disabilities prior to March 7, 2014, the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU under § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU prior to March 7, 2014, to include, if warranted, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


